              Case 4:20-cv-07754-HSG Document 13 Filed 04/06/21 Page 1 of 2



 1   STEPHANIE HINDS, CABN 154284
     Acting United States Attorney
 2   DEBORAH STACHEL, CABN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     JENNIFER KENNEY, CABN 241625
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8945
 6          Facsimile: (415) 744-0134
            E-Mail: jennifer.a.kenney@ssa.gov
 7
     Attorneys for Defendant
 8
                                     UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
11                                                       )
     DAWN MARTIN,                                        )   CIVIL NO. 4:20-cv-07754-HSG
12                                                       )
            Plaintiff,                                   )   ORDER AND MOTION FOR
13                                                       )
            vs.                                          )   SECOND EXTENSION OF TIME TO
14                                                       )   FILE THE ELECTRONIC CERTIFIED
     ANDREW SAUL,                                        )   ADMINISTRATIVE RECORD AND
15                                                       )   ANSWER TO PLAINTIFF’S
     Commissioner of Social Security,                    )   COMPLAINT
16                                                       )
            Defendant.                                   )
17                                                       )

18          TO THE HONORABLE HAYWOOD S. GILLIAM, DISTRICT JUDGE OF THE DISTRICT

19   COURT:

20          Defendant Andrew Saul moves for a second extension of 30 days, until May 6, 2021, in which to
21   file the Answer and Electronic Certified Administrative Record. Defendant’s Answer and Electronic
22   Certified Administrative Record are currently due to be filed by April 6, 2021.
23          As described in the first motion for extension, in light of the global COVID-19 pandemic, SSA

24   has taken the unprecedented step of suspending in-office services to the public:

25   https://www.ssa.gov/coronavirus/. For purposes of this particular case, the public health emergency

26   pandemic has significantly impacted operations in the Social Security Administration’s Office of

27   Appellate Operations (OAO) in Falls Church, Virginia. That office is responsible for physically

28   producing the administrative record that is required to adjudicate the case under Sections 205(g) and (h)


     Motion for Extension, 4:20-cv-07754-HSG
                                                        1
              Case 4:20-cv-07754-HSG Document 13 Filed 04/06/21 Page 2 of 2



 1
     of the Social Security Act, 42 U.S.C. § 405(g) and (h). See SSA Program Operations Manual System
 2
     GN 03106.025.
 3
            As detailed in the attached declaration from February 2021, due to the emergency work at home
 4
     procedures the agency has implemented in response to the COVID-19 pandemic, the Office of OAO has
 5
     had to change its procedures to process thousands of cases and adapt to the reality of this once in a
 6
     lifetime pandemic. As of January 31, 2021, OAO had more than 11,100 cases waiting to be processed.
 7
     OAO has increased its contracts and changed its procedures to complete processing these cases during
 8
     this pandemic. By adapting and adding more vendors to help with processing these cases, OAO is now
 9
     processing transcripts at or above pre-pandemic levels.
10
            If a Court issues an order limiting the agency’s time to process these cases, the agency then
11
     needs to divert already strained and finite resources from its current process to try to accommodate such
12
     one-off orders. Although overall the timeframe for delivering an administrative record has improved, the
13
     backlog, prioritizing aged cases, and contractor capacity continue to cause some delays.
14
            Given the volume of pending cases and the continued constraints, Defendant requests a second
15
     extension in which to respond to the Complaint until May 6, 2021. On April 3, 3021, Defendant
16
     contacted Plaintiff’s counsel about this extension request and Plaintiff’s counsel does not oppose the
17
     extension.
18                                                          Respectfully submitted,
19
     Date: April 5, 2021                                    STEPHANIE HINDS
20                                                          Acting United States Attorney

21                                                          By: /s/ Jennifer A. Kenney
                                                            JENNIFER A. KENNEY
22                                                          Special Assistant United States Attorney
23
                                                            IT IS SO ORDERED:
24
                                                            __________________________________
25                                                          THE HON. HAYWOOD S. GILLIAM, JR.
26                                                          UNITED STATES DISTRICT JUDGE

27                                                                      4/6/2021
                                                            DATE: ________________________
28


     Motion for Extension, 4:20-cv-07754-HSG
                                                        2
